6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 1 of 10 PageID 768



                                               UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF FLORIDA
                                                      TAMPA DIVISION

            KELLY BROWN and STEPHANIE FORRESTER,
            individually, and on behalf of all
            others similarly situated,                                           COLLECTIVE ACTION and
                                                                                 CLASS ACTION
                   Plaintiffs,
            v.                                                                   Case No.: 8:18-cv-01772-MSS-CPT

            OMNI MANAGEMENT GROUP LLC, ALL
            SEASONS TRAVEL AND RESORT INC. d/b/a
            VACATION VILLAS OF FLORIDA; LAWRENCE
            FLYNN and DESLYN PATRAM FLYNN,

                  Defendants.
            ______________________________________________/

             PLAINTIFF’S MOTION TO COMPEL DEFENDANT DESLYN FLYNN TO RESPOND
             TO PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT, DESLYN
                                            FLYNN


                   Plaintiff, by and through her undersigned counsel, pursuant to Federal Rule of Civil

            Procedure 37, submits Plaintiff’s Motion to Compel Defendant Deslyn Flynn to Respond to

            Plaintiff’s First Set of Interrogatories to Defendant, Deslyn Flynn, and in support thereof states

            as follows:

                   1.       On July 19, 2018, Plaintiffs filed a complaint against Omni Management Group,

            LLC (Omni), All Seasons Travel and Resort Inc. (All Seasons), Lawrence Flynn, and Deslyn

            Patram Flynn (collectively Defendants), alleging violations of the overtime provisions of the Fair

            Labor Standards Act (FLSA), Florida’s Minimum Wage Act, and Article X, Section 24 of the

            Florida Constitution.




                                                                                                              1

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                               1/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 2 of 10 PageID 769



                   2.       Plaintiff served Defendant Deslyn Flynn Plaintiff’s First Set of Interrogatories on

            May 3, 2019.

                   3.       Defendant’s response was due on or before June 3, 2019.

                   4.       Defendant did not serve ANSWERS within the timeframe set out under Federal

            Rule of Civil Procedure 33.

                5. Accordingly, Defendant has waived all objections.                   Defendant did not seek any

                   enlargement of time to provide timely Answers to the Interrogatories, either through the

                   undersigned or through the court as required under the rules prior to the due date having

                   expired.

                   6.       Plaintiff’s counsel notified Defendant’s counsel that the discovery was past due

            and that a motion to compel would be filed.

                   7.       On June 14, 2019, Plaintiff’s counsel conferred by telephone with Defendant’s

            counsel as per local rule 3.01(g) related to the past due ANSWER as Plaintiff's counsel was then

            forced to file a motion to compel. During this communication, Defense counsel represented that

            she would produce her Answer by June 19, 2019.              However, no stipulation was agreed upon for

            enlarging the time to be timely with the ANSWER nor any agreement that Defendant could have

            revived the ability to assert objections, which were already waived as a matter of law and the

            Rules after the deadline to respond had passed. Plaintiff had every right to require full and

            complete ANSWERS without objections and still does today.

                   8.       Regardless, Defendant still did not produce ANSWERS to Plaintiff's

            Interrogatories by June 19, 2019, the date promised, and now Plaintiff files the instant Motion to




                                                                                                                 2

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                                  2/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 3 of 10 PageID 770



            Compel which is necessary to bring about Defendant’s compliance with her discovery

            obligations under the RULES.

                   9.       Defendant’s inaction here continues the unfortunate cycle of Plaintiff propounding

            discovery requests to one (1) of the four (4) Defendants; then Defendants not serving a proper

            timely response or answer within the deadlines set out by the Federal Rules of Civil Procedure,

            then Defendants promising they will produce by a new date, and then Defendants still not

            producing by the promised new date. Further, Defendants continue to, even when they do

            respond untimely and past due, assert OBJECTIONS waived as a matter of law.

                   10.      Defendants’ stall tactics and non-compliance with discovery obligations have

            been pervasive throughout this case when Plaintiffs’ first served discovery upon the Defendants

            October 16, 2018. At that time, Plaintiffs served Plaintiffs’ First Set of Interrogatories to

            Defendants Omni and All Seasons. AFTER requesting thirty (30) days additional time to

            respond, which was agreed upon, Defendants Omni and All Seasons instead served nothing but

            objections to ALL interrogatories and all Requests to Produce same on December 14, 2018.

            Defendants REFUSED to answer any of the interrogatory questions, effectively stalling and

            delaying these proceedings and refusing to participate in discovery.

                   11.      On January 4, 2019, Plaintiffs’ counsel conferred for about ninety (90) minutes

            with Defendants’ counsel to resolve these discovery disputes. No resolution was achieved. On

            January 30, 2019, Plaintiffs’ counsel again conferred with Defendants’ counsel, and again, no

            resolution was achieved.

                   12.      Defendants’ new attorney and Plaintiff’s counsel thereafter discussed the

            responses from Defendants who did respond, namely Omni and All Seasons. Defense counsel




                                                                                                            3

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                             3/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 4 of 10 PageID 771



            agreed to provide amended responses to Plaintiff's First Request For Production, and providing

            Amended Answers to Plaintiff's First Set of Interrogatories from these same defendants.

                    13.     Defendants Omni and All Seasons agreed to provide these amended answers and

            responses to Plaintiff's discovery by May 3, 2019, and when that deadline was missed, promised

            to produce by May 17, 2019,

                    14.     Defendants then requested additional time to provide the amended responses and

            amended Answers until May 20, 2019, although the undersigned did not agree in writing.

                    15.     However, consistent with Defendants past abusive discovery tactics, and willful

            refusal to comply with discovery, of course May 20, 2019 came and went and no amended

            responses to Plaintiff's First Request For Production or Interrrogatory Answers were ever

            provided by Defendants Omni or All Seasons, nor did their attorney explain why or ask for more

            time.

                    16.     Plaintiffs filed a Motion to Compel Answers to Interrogatories after Omni and All

            Seasons refused to answer a single interrogatory question. See Dkt. 25.

                    17.     Similarly, Plaintiff served a Request to Produce to Defendant Lawrence Flynn on

            January 31, 2019 and did not receive a timely response. Defendants asked for additional time,

            until May 20, 2019, and then did not serve a response by the date they requested. Plaintiff filed a

            Motion to Compel (Dkt. 62) on May 22, 2019 and Defendant then served his response eight (8)

            days later, but even then, the response was not complete as it did not fully respond to all of

            Plaintiff’s requests even though all objections were waived months ago due to Defendant’s

            untimely response. In other words, Defendant missed the deadline pursuant to the Federal Rules,




                                                                                                             4

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                              4/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 5 of 10 PageID 772



            Defendant missed the deadline Defendant proposed, and then Defendant served a response only

            after Plaintiff filed a motion to compel.

                    18.     The prejudice here is colossal, severe and extreme, and should be shocking to all.

            Since October 2018, Plaintiff’s discovery requests have been met with purposeful delays, missed

            deadline, refusal to cooperate in discovery, and objections to everything.

                    19.     Unfortunately, Plaintiff’s prior Motions to Compel were dismissed by the Court

            on April 24, 2019 and the disputes and all of the Defendants objections have never been

            resolved. Dkt. 50.

                    20.     Relevant discoverable information and records continues to be concealed,

            withheld and intentionally and willfully so by Defendants in an attempt to frustrate the Plaintiff.

                    21.     When reviewing the responses to Plaintiffs’ Request for Production and

            Interrogatories together, this Court can see that Defendants’ actions and entire conduct are

            tantamount to a refusal to comply with their discovery obligations and duties, and are asserted

            with the obstructionist intent to prevent, stall, delay, and frustrate Plaintiffs’ discovery requests.

                    22.     Discovery is and has been concealed and prevented, intentionally and willfully by

            Defendants.

                    23.     As Defendant Deslyn Flynn, who is a party to this action, has willfully refused to

            even respond to Plaintiff’s First Set of Interrogatories and never filed or served any objections,

            an IMMEDIATE ORDER is required to obtain compliance with the Rules and prevent further

            harm and prejudice to Plaintiff Forrester.




                                                                                                                     5

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                                     5/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 6 of 10 PageID 773



                   24.      As would be par for the course, Defendant will likely serve untimely ANSWERS

            replete with objections in response to the Motion, as defendants and their counsel seem to be

            only willing to serve responses and answers after motions to compel are filed.

                   25.      Defendants have a pattern of being dilatory in discovery responses, requesting

            more time after not living up to promises, and then only responding after motions are filed, and

            still then making numerous objections and leaving disputes which require court intervention to

            resolve.

                   26.      Defendant did not seek any Motion for Protective Order to limit the discovery

            request, nor was there filed any request to enlarge the time to respond. Frankly, Defendants in

            whole just willfully disregard the discovery requirements and deadlines, and then when notified

            of being past due make promises to deliver discovery responses and answers and then just blow

            past the promised delivery date without a word.

                                                  MEMORANDUM OF LAW

                   The overall purpose of discovery is to require the disclosure of all relevant information so

            that the ultimate resolution of disputed issues in any civil action may be based on a full and

            accurate understanding of the true facts and therefore embody a fair and just result. See United

            States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958). The Rules strongly favor full

            discovery whenever possible. See Moore v. Armour Pharmaceutical Co., 927 F.2d 1194, 1197

            (11th Cir. 1991). Under the federal rules, parties are entitled to “discovery regarding any

            nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

            Discoverable information includes information that may not be admissible into evidence. Id.

            Under Rule 26(b), “parties may obtain discovery regarding any matter, not privileged, that is




                                                                                                             6

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                              6/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 7 of 10 PageID 774



            relevant to the claim or defense of any party. Courts construe relevancy “broadly to encompass

            any matter that bears on, or that reasonably could lead to other matter[s] that could bear on any

            issue that is or may be in the case.” See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

            (1978). Documents relating to “credibility, truthfulness, or veracity” should be produced. See

            Hupp v. San Diego Cty., No. 12cv0492 GPC(RBB), 2014 U.S. Dist. LEXIS 52741, at *25 (S.D.

            Cal. Apr. 9, 2014).

                   “When the discovery sought appears relevant, the party resisting discovery has the

            burden to establish the lack of relevancy by demonstrating that the requested discovery (1) does

            not come within the scope of relevancy as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such

            marginal relevancy that the potential harm occasioned by discovery would outweigh the ordinary

            presumption in favor of broad disclosure.” See In re EpiPen (Epinephrine Injection, USP)

            Mktg., No. 17-md-2785-DDC-TJJ, 2018 U.S. Dist. LEXIS 97433, at *26 (D. Kan. June 11,

            2018). A party responding to discovery "should exercise reason and common sense to attribute

            ordinary definitions to terms and phrases utilized in interrogatories." See Stoldt v. Centurion

            Indus., No. 03-2634-CM-DJW, 2005 U.S. Dist. LEXIS 2343, at *7 (D. Kan. Feb. 3, 2005).

                   “Moreover, Rule 37 mandates that if a motion to compel is granted the court must, after

            giving an opportunity to be heard, require the party whose conduct necessitated the motion to

            pay the movant's reasonable expenses incurred in making the motion, including attorney's fees.

            Fed. R. Civ. P. 37(a)(5)(A). The Court, however, must not order the payment if: (i) the movant

            filed a motion before attempting in good faith to obtain the disclosure or discovery without court

            intervention; (ii) the opposing party's nondisclosure, response, or objection was substantially

            justified; (iii) other circumstances make an award of expenses unjust. Fed. R. Civ. P.




                                                                                                             7

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                              7/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 8 of 10 PageID 775



            37(a)(5)(A)(i)-(iii).”    See Bernath v. Seavey, No. 2:15-cv-358-FtM-99CM, 2016 U.S. Dist.

            LEXIS 165809, at *20-21 (M.D. Fla. Dec. 1, 2016).

                    Plaintiffs served Defendant Flynn with the subject discovery request on May 3, 2019.

            Pursuant to Federal Rule of Civil Procedure 33, a party has thirty (30) days to respond to

            interrogatories. Here, Defendant Flynn’s response was due on June 3, 2019, but no response was

            received and is therefore untimely. Accordingly, all objections were waived. Defendant’s

            counsel then agreed to produce the requested discovery by June 19, 2019 and again Defendant

            did not produce anything. As Defendant Flynn failed to timely respond, any objections asserted

            should be deemed waived. “A party who fails to assert objections to discovery within the time

            permitted by the rule, stipulation or court order, waives any objections and is precluded “from

            asserting the objection in a response to a motion to compel." Middle District Discovery at 11, III.

            A. 6. Furthermore, if a party objects to a discovery request, but then responds to the request

            without complying with the aforementioned rules allowing a clearly defined partial response, the

            party is deemed to have waived its objection.” Siddiq v. Saudi Arabian Airlines Corp., No.

            6:11-cv-69-Orl-19GJK, 2011 U.S. Dist. LEXIS 151474, at *8 (M.D. Fla. Dec. 7, 2011); See also

            Parekh v. CBS Corp., No. 6:18-cv-466-Orl-40TBS, 2018 U.S. Dist. LEXIS 186872, at *3 (M.D.

            Fla. Nov. 1, 2018) (“Because Plaintiff's responses were untimely, he waived whatever objections

            he might otherwise have had.”). Accordingly, Defendant’s possible objections are waived.

                    The prejudice here is colossal, severe and extreme. Combined with all the other abusive

            conduct of Defendants, outlined above and in the prior Motions to Compel, Defendants have

            willfully disregarded their discovery obligations under the Rules of Civil Procedure.


                                                          CONCLUSION



                                                                                                             8

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                              8/10
6/20/2019                                P MtC 1st Rogs
            Case 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                        FiledFlynn - Google Docs
                                                                06/20/19      Page 9 of 10 PageID 776



                    Defendant Flynn’s failure to ANSWER Plaintiffs’ First Set of Interrogatories is yet

             another instance of Defendants’ overall abusive discovery tactics by stalling, delaying and

             seeking to prejudice the Plaintiff in this matter. Looking at the totality of the circumstances,

             Defendants actions here demonstrate a clear pattern of obstructionism that is tantamount to a

             willful concealment of discoverable information.                Defendants’ entire course of conduct

             throughout discovery should shock the conscience of this court. There is no reasonable basis to

             provide Defendants the opportunity to assert untimely objections and just dispense with the

             deadlines of the rules.


                    WHEREFORE, Plaintiff Forrester requests this honorable Court immediately ORDER

            Defendant Deslyn Flynn to fully and completely respond to Plaintiffs’ First Set of Interrogatories

            within seven (7) calendar days, and deem all objections waived by the untimely response, even if

            she subsequently responds after this Motion is filed. Plaintiff Forrester requests an award of her

            reasonable attorney’s fees for obtaining this order pursuant to Rule 37. As no ANSWER was

            timely filed, and no objections were filed in a timely fashion, ALL interrogatories requested

            herein should be answered fully and completely, immediately and without further delay.

            Respectfully submitted June 20, 2019.

                                        Middle District Local Rule 3.01(g) Conferral

                   Pursuant to Local Rule 3.01(g), Plaintiff’s counsel has conferred with opposing counsel
            concerning the relief it seeks herein, but is still unable to obtain the discovery requested and a
            ruling by the Court to ORDER compliance with the discovery rules is necessary. This motion
            is made on the grounds stated herein and is not interposed for the purpose of delay.



                                                       Certificate of Service

                    I hereby certify that on June 20, 2019, a true and correct copy of the foregoing was


                                                                                                                9

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                                9/10
6/20/2019 Case                            P MtC 1st Rogs
                 8:18-cv-01772-MSS-CPT Document     81 Deslyn
                                                         FiledFlynn - Google Docs
                                                               06/20/19       Page 10 of 10 PageID 777



           served via the Court’s CM/ECF electronic filing system. The CM/ECF system will forward a
           Notice to all interested parties and said parities may access this filing through the Court’s system.

                                                                 /s/ Mitchell L. Feldman, Esq.
                                                                 Mitchell L. Feldman, Esq.
                                                                 Florida Bar No. 008349
                                                                 FELDMAN LEGAL GROUP
                                                                 6940 W. Linebaugh Ave., #101
                                                                 Tampa, Florida 33625
                                                                 Telephone: (813) 639-9366
                                                                 Fax: (813) 639-9376
                                                                 Email: mlf@feldmanlegal.us
                                                                 Secondary: mhockensmith@feldmanlegal.us
                                                                 Attorney for Plaintiff




                                                                                                             10

https://docs.google.com/document/d/1eKdzilOsd0nLhPRATpJxFoDHq9f2Wk4UnbXIgvHhYIY/edit                               10/10
